Mcnider Mar., LLC v Yellowstone Capital, LLC (2021 NY Slip Op 06215)





Mcnider Mar., LLC v Yellowstone Capital, LLC


2021 NY Slip Op 06215


Decided on November 12, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, CURRAN, BANNISTER, AND DEJOSEPH, JJ.


146 CA 20-00518

[*1]MCNIDER MARINE, LLC, AND JOHN BRUCE MCNIDER, PLAINTIFFS-RESPONDENTS,
vYELLOWSTONE CAPITAL, LLC, YITZHAK STERN, AND TSVI DAVIS, DEFENDANTS-APPELLANTS. 


PROSKAUER ROSE LLP, NEW YORK CITY (MATTHEW J. MORRIS OF COUNSEL), FOR DEFENDANT-APPELLANT YELLOWSTONE CAPITAL, LLC. 
WELLS & MENDELBERG, PLLC, NEW YORK CITY (GABRIEL MENDELBERG OF COUNSEL), FOR DEFENDANT-APPELLANT YITZHAK STERN.
SHER TREMONTE LLP, NEW YORK CITY (ALLEGRA NOONAN OF COUNSEL), FOR DEFENDANT-APPELLANT TSVI DAVIS.
WHITE AND WILLIAMS LLP, NEW YORK CITY (SHANE R. HESKIN OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS.

	Appeals from an order of the Supreme Court, Erie County (Henry J. Nowak, J.), entered December 23, 2019. The order denied the motion of 
defendants to dismiss the amended complaint.
Now, upon reading and filing the stipulations of discontinuance signed by the attorneys for the parties on October 27, 2020 and October 21, 2021,
It is hereby ORDERED that said appeals are unanimously dismissed without costs upon stipulation.
Entered: November 12, 2021
Ann Dillon Flynn
Clerk of the Court